DETAILED ACTION
This Office Action is in response to the application filed on 11/17/2020. Claims 1-13 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1, 2, 4, 5, 6, 7, 8, 10, 11, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 6, 7, 8, 9, 10, and 11 of US10917693B2. Although the claims at issue are not identical, they are not patentably distinct from each other because as shown below: 

Claim 1 of Application 16/950,691
Claim 1 of US10917693B2
A method of manufacturing an electronic device, comprising: enclosing electronic components in a temperature controlled chamber, wherein enclosing the electronic components in the temperature controlled chamber comprises hermetically sealing the temperature controlled chamber; and packaging a plurality of capillary tubes, a substrate, and the temperature controlled chamber in a vacuum chamber.
A method of manufacturing an electronic device, comprising…enclosing the electronic components in a temperature controlled chamber wherein enclosing the electronic components in the temperature controlled chamber comprises hermetically sealing the temperature controlled chamber…and packaging the plurality of capillary tubes, the substrate, and the temperature controlled chamber in a vacuum chamber.
Claim 2 of Application 16/950,691
Claim 2 of US10917693B2
The method of claim 1, further comprising coating the temperature controlled chamber in a low emissive material.
The method of claim 1, further comprising coating the temperature controlled chamber in a low emissive material.  
Claim 4 of Application 16/950,691
Claim 4 of US10917693B2
The method of claim 1, further comprising providing a second set of capillary tubes to support the plurality of capillary tubes attached to the substrate.
A method of manufacturing an electronic device, comprising…providing a second set of capillary tubes to support the plurality of capillary tubes attached to the substrate.
Claim 5 of Application 16/950,691
Claim 5 of US10917693B2
The method of claim 1, further comprising providing an outer shell to house the temperature controlled chamber.
The method of claim 1, further comprising providing an outer shell to house the temperature controlled chamber.
Claim 6 of Application 16/950,691
Claim 6 of US10917693B2
An oven-controlled crystal oscillator comprising: a temperature controlled chamber disposed within a vacuum packaged assembly; and a crystal oscillator disposed within the temperature controlled chamber, wherein the temperature controlled chamber is a solid material housing the crystal oscillator and a temperature sensor.
An oven-controlled crystal oscillator comprising: a temperature controlled chamber disposed within a vacuum packaged assembly; a crystal oscillator disposed within the temperature controlled chamber, wherein the temperature controlled chamber is a solid material housing the crystal oscillator and a temperature sensor…
Claim 7 of Application 16/950,691
Claim 6 of US10917693B2
The oven-controlled crystal oscillator of claim 6, further comprising: a plurality of capillary tubes electrically coupled to the crystal oscillator, wherein: a first end of each of the plurality of capillary tubes is coupled to the temperature controlled chamber; and a second end of each of the plurality of capillary tubes is coupled to a support structure.
An oven-controlled crystal oscillator comprising…and a plurality of capillary tubes electrically coupled to the crystal oscillator…wherein: a first end of each of the plurality of capillary tubes is coupled to the temperature controlled chamber; and a second end of each of the plurality of capillary tubes is coupled to a support structure
Claim 8 of Application 16/950,691
Claim 7 of US10917693B2
The oven-controlled crystal oscillator of claim 6, further comprising an outer shell having a low pressure chamber to house the temperature controlled chamber.
The oven-controlled crystal oscillator of claim 6, further comprising an outer shell having a low pressure chamber to house the temperature controlled chamber…
Claim 10 of Application 16/950,691
Claim 8 of US10917693B2
The oven-controlled crystal oscillator of claim 7, further comprising: a second plurality of capillary tubes having a hollow core and a polymer coating, wherein the second plurality of capillary tubes is not coupled to the temperature controlled chamber.
The oven-controlled crystal oscillator of claim 6, further comprising: a second plurality of capillary tubes having a hollow core and a polymer coating, wherein the second plurality of capillary tubes is not coupled to the temperature controlled chamber.
Claim 11 of Application 16/950,691
Claim 9 of US10917693B2
The oven-controlled crystal oscillator of claim 10, wherein the plurality of capillary tubes and the second plurality of capillary tubes form a mesh to support the temperature controlled chamber.
The oven-controlled crystal oscillator of claim 8, wherein the plurality of capillary tubes and the second plurality of capillary tubes form a mesh to support the temperature controlled chamber.
Claim 12 of Application 16/950,691
Claim 10 of US10917693B2
The oven-controlled crystal oscillator of claim 7, wherein the plurality of capillary tubes is electrically coupled to the crystal oscillator through an electrically conductive layer of the plurality of capillary tubes.
The oven-controlled crystal oscillator of claim 6, wherein the plurality of capillary tubes is electrically coupled to the crystal oscillator through an electrically conductive layer of the plurality of capillary tubes.
Claim 13 of Application 16/950,691
Claim 11 of US10917693B2
The oven-controlled crystal oscillator of claim 6, further comprising an external structure operatively coupled with the temperature controlled chamber.
An oven-controlled crystal oscillator comprising: a temperature controlled chamber disposed within a vacuum packaged assembly; a crystal oscillator disposed within the temperature controlled chamber…and an external structure operatively coupled with the temperature controlled chamber


 	In addition, it is clear that all the elements of application independent claim 1 is to be found in independent claim 1 of US10917693B2 (as the application patent claims fully encompasses claim 1 of US10917693B2). The difference between the application claim 1 with claim 1 of US10917693B2 lies in the fact that claim 1 of US10917693B2 includes more elements (a plurality of capillary tubes electrically coupled to the crystal oscillator, the plurality of capillary tubes having a hollow core and a polymer coating) and is thus more specific. Thus the invention of claim 1 of US10917693B2 is in effect a “species” of the “generic” invention of the application claim 1. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application claim 1 is anticipated by claim 1 of US 9,647,439 B1, it is not patentably distinct from claim 1 of US 9,647,439 B1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 6 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kudo (US 2010/0164635 A1 and Kudo hereinafter).
Regarding claim 6, Kudo discloses an oven-controlled crystal oscillator (Fig. 2 and ¶[0041] shows and indicates the oven-controlled crystal oscillator of Fig. 2) comprising: a temperature controlled chamber disposed with in a vacuum packaged assembly (items 6, 10, 9b/9 of Fig. 2 and ¶[0043-0046] shows and indicates temperature controlled chamber 10 {heat cylinder} disposed in vacuum package assembly 6 {metallic container 6 for the oscillator that is airtight sealed by glass 9/9a, indicated in ¶[0045]}); wherein the temperature controlled chamber is a solid material housing the crystal oscillator and a temperature sensor (items 10a/10, 10b/10, 1, 4c of Fig. 2 and ¶[0041-0043 & 0046] shows and indicates where temperature controlled chamber 10 is a solid material 10a_10c housing crystal oscillator 1 {crystal vibrator} and temperature sensor 4c).

Regarding claim 13, Kudo discloses an oven-controlled crystal oscillator, further comprising an external structure operatively coupled with the temperature controlled chamber (items 8a, 5a of Fig. 2 & items 5a, 8a of Fig. 6a & item 2a of Fig. 6B and ¶[0010-0011 & 0042-0044] shows and indicates where external structure 5b_8c {second circuit substrate 5b and metallic pins 8c, indicated in ¶[0044] and shown in Fig. 2} is operatively coupled with temperature controlled chamber 10 through lead wires 8a to form the oscillating stage 2a through circuit elements 4 in the top surface of first circuit substrate 5a wiring pattern and the crystal oscillator 1 in the bottom surface of first circuit substrate 5a wiring pattern {indicated in ¶[0010 & 0042-0043]}).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo, as detailed in the rejection of claim 6 above, in view of Stratton et al. (US 2014/0212609 A1 and Stratton hereinafter).
Regarding claim 7, Kudo discloses an oven-controlled crystal oscillator, further comprising: a plurality of lead wires electrically coupled to the crystal oscillator, wherein: a first end of each of the plurality of lead wires is coupled to the temperature controlled chamber; and a second end of each of the plurality of lead wires is coupled to a support structure (items 8a, 8c, 5a, 5b of Fig. 2 & items 5a, 5b, 8a of Fig. 6a & item 2a of Fig. 6B and ¶[0010-0011 & 0042-0044] shows and indicates further comprising where a plurality of lead wires 8a are electrically coupled {indicated in ¶[0011 & 0043-0044]} through the wiring pattern of first circuit substrate 5a {indicated in ¶[0010]} forming the oscillating stage 2a through circuit elements 4 to the crystal oscillator 1 {indicated in ¶[0042]}; where the first end of each of the plurality of lead wires 8a is coupled to temperature controlled chamber 10 {indicated in ¶[0043-0044] and shown in Fig. 2}; and where the second end of each of the plurality of lead wires 8a is coupled to support structure 5b_8c {second circuit substrate 5b and metallic pins 8c, indicated in ¶[0044] and shown in Fig. 2}). 
However, Kudo does not disclose a capillary tube.
Stratton discloses a capillary tube (item 13 of Fig. 1 and ¶[0026-0027] shows and indicates capillary tube 13; therefore, Kudo will have an oven-controlled crystal oscillator with a plurality of capillary tubes that electrically couples to the crystal oscillator with the first end of each of the plurality of capillary tubes that is coupled to the temperature controlled chamber, and the second end of each of the plurality of capillary tubes that is coupled to a support structure by incorporating the metallic capillary tube of Stratton encapsulating the plurality of lead wires of Kudo).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a capillary tube into the structure of Kudo. One would have been motivated in the oven-controlled crystal oscillator of Kudo have the capillary tube in order to maintain strength consistent coupling of the support structure by encapsulating the lead wires in metal tubes that electrically couples the crystal oscillator, as implied by Stratton in ¶[0026], in the oven-controlled crystal oscillator of Kudo.

Regarding claim 12, modified Kudo discloses an oven-controlled crystal oscillator, wherein the plurality of capillary tubes is electrically coupled to the crystal oscillator through an electrically conductive layer of the plurality of capillary tubes (Kudo: Figs. 2_6B and ¶[0010-0011 & 0042-0044] shows and indicates where a plurality of lead wires 8a are electrically coupled through the wiring pattern of first circuit substrate 5a forming the oscillating stage 2a through circuit elements 4 to the crystal oscillator 1; Stratton: Fig. 1 and ¶[0026-0027] shows and indicates where the metal in the metal capillary tube 13 forms an electrically conductive layer).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kudo in view of Stratton, as detailed in the rejection of claim 7 above, and in further view of NPL "Polymer-Metal Conductive Coatings_Bright__pages 1-3_2013" (NPL "Coatings" hereinafter).
Regarding claim 10, modified Kudo discloses an oven-controlled crystal oscillator, further comprising: a second plurality of capillary tubes having a hollow core, wherein the second plurality of capillary tubes is not coupled to the temperature controlled chamber (Kudo: item 8b of Fig. 2 and ¶[0044] shows and indicates where second plurality of lead wires 8b; and where the second plurality of lead wires 8b is not physically coupled to temperature controlled chamber 10; Stratton: Fig. 1 and ¶[0026-0027] shows and indicates hollow capillary tube 13; therefore, Kudo will have an oven-controlled crystal oscillator with a second plurality of capillary tubes that has a hollow core, where the second plurality of capillary tubes is not coupled to the temperature controlled chamber by incorporating the hollow metallic capillary tube of Stratton encapsulating the second plurality of lead wires of Kudo).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hollow capillary tube into the structure of modified Kudo. One would have been motivated in the oven-controlled crystal oscillator of modified Kudo have the hollow capillary tube in order to maintain strength consistency throughout the oven-controlled crystal oscillator by encapsulate the second plurality of lead wires in metal tubes, as implied by Stratton in ¶[0026], in the oven-controlled crystal oscillator of modified Kudo.
However, Kudo and Stratton do not disclose a polymer coating.
NPL "Coatings" discloses a polymer coating (pages 1-2 indicates a polymer coating; therefore, modified Kudo will have an oven-controlled crystal oscillator with second plurality of capillary tubes having a hollow core and a polymer coating by incorporating the polymer coating of NPL "Coatings").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a polymer coating into the structure of modified Kudo. One would have been motivated in the oven-controlled crystal oscillator of modified Kudo have the polymer coating in order to maintain mechanical flexibility along with strength of the capillary tubes, as indicated by NPL "Coatings" on page 1, in the oven-controlled crystal oscillator of modified Kudo.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2017/0219301 A1 and Lin hereinafter, cited in the following: 11/17/2020 filed IDS; European Search Report & Opinion filed on 12/20/2018; Korean Written Decision on Registration filed on 12/13/2021), in view of Kudo.
Regarding claim 1, Lin discloses a method of manufacturing an electronic device (Figs. 1-2_4-5 and abstract shows the method of manufacturing the electronic device of Figs. 1-2_4-5), comprising: enclosing the electronic components in a temperature controlled chamber (items 84, 20, 10, 40 of Figs. 2_4-5 & item 60 of Figs. 1-2_4-5 and ¶[0064-0065, 0071-0072 & 0075] shows enclosing electronic components 60 {sample device 60, such as a quartz oscillating system of a quartz resonator} in a temperature controlled chamber 84_20_10 {comprised of top radiation reflector 84, top dielectric substrate 20, and base dielectric substrate 10 to function as temperature controlled chamber through heater 40 that is embedded into substrate 20 to provide a substantially uniform temperature for device 60}); and packaging a plurality of capillary tubes, a substrate, and the temperature controlled chamber in a vacuum chamber (item 50 of Figs. 1-3a_4-5 & items 86, 88 of Figs. 5 and ¶[0065_0072 & 0075] shows and indicates a vacuum capable thermally isolated platform system of Fig. 4 that is packaging capillary tubes 50 {tubes}, substrate 20, and temperature controlled chamber 84_20_10 in vacuum chamber 86_88 {vacuum cover 86 and a vacuum header 88}).
Lin discloses the claimed method of manufacturing an electronic device except wherein enclosing the electronic components in the temperature controlled chamber comprises hermetically sealing the temperature controlled chamber.
Kudo discloses wherein enclosing the electronic components in the temperature controlled chamber comprises hermetically sealing the temperature controlled chamber (items 1, 4, 9/9a, 10 of Fig. 2 and ¶[0043] shows and indicates where enclosing electronic components 1 & 4 {crystal vibrator 1 of oven controlled crystal oscillator and circuit elements 4 of the oscillating stage} in temperature controlled chamber 10 {heat cylinder} that comprises hermetically airtight sealing of temperature controlled chamber 10 by glass 9/9a; therefore, Lin will have the method of manufacturing an electronic device comprising enclosing the electronic components in the temperature controlled chamber that comprises hermetically sealing the temperature controlled chamber by incorporating the temperature controlled chamber in the oven controlled crystal oscillator structure of Kudo).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein enclosing the electronic components in the temperature controlled chamber comprises hermetically sealing the temperature controlled chamber into the method of Lin. One would have been motivated in the method of manufacturing an electronic device of Lin where enclosing the electronic components in the temperature controlled chamber comprises hermetically sealing the temperature controlled chamber in order for the method to provide an oven controlled crystal oscillator that will provide a reduction in characteristics of the enclosed crystal oscillator component due to temperature rising, indicated by Kudo in the ¶[0018], in the method of manufacturing an electronic device of Lin.

Regarding claim 2, modified Lin discloses a method of manufacturing an electronic device, further comprising coating the temperature controlled chamber in a low emissive material (Lin: Figs. 2_4-5 and ¶[0064] shows the method is further comprised of coating 84 to coat temperature controlled chamber 84_20_10 in a low emissive material to reflect radiation in the infrared region of electromagnetic radiation).

Regarding claim 5, modified Lin discloses a method of manufacturing an electronic device, further comprising providing an outer shell to house the temperature controlled chamber (Lin: Fig. 5 and ¶[0075] shows  vacuum chamber 86_88 is providing the outer shell to house temperature controlled chamber 84_20_10).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Kudo, as detailed in the rejection of claim 1 above, and in further view of Bertsch et al. (US 6,359,275 B1 and Bertsch hereinafter).
Regarding claim 3, modified Lin discloses a method of manufacturing an electronic device, wherein packaging the plurality of capillary tubes and the substrate comprises attaching the plurality of capillary tubes to the substrate (Lin: Figs. 2_4-5 and ¶[0017] and claim 1 shows the method is further comprised of where packaging the plurality of capillary tubes 50 and substrate 20 comprises attaching the plurality of capillary tubes 50 to substrate 20). 
However, Lin and Kudo do not disclose wherein attaching the capillary tube to the substrate using epoxy.
Bertsch discloses wherein attaching the capillary tube to the substrate using epoxy (items 54, 56 of Fig. 5 and 5:39-45 & 5:65-67 & 6:1-2 shows and indicates where capillary tube 54 is attached to substrate 56 {endpiece} using epoxy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein attaching the capillary tube to the substrate using epoxy into the method of modified Lin. One would have been motivated in the method of manufacturing an electronic device of modified Lin where attaching the capillary tube to the substrate using epoxy in order for the method to provide an adhesive between capillary tubes and the substrate, as indicated by Bertsch in 6:1-2, in the method of manufacturing an electronic device of modified Lin.

Allowable Subject Matter
Claim 8 and claim 9 would be allowable if intervening claim 8 and base independent claim 6 are rewritten or amended to overcome the Double Patenting Rejection set forth in this Office Action, as well as rewritten in independent form including all of the limitations of the base and intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847 

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847